Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detected time of flight (TOF) signal distance and signal quality values" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the coordinate location distance values" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the coordinate location distance values" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the weighted aggregated data" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the type of wireless protocol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " a TOF signal distance" while parent claim 1 recites “the detected time of flight (TOF) signal distance and signal quality values”.  It is not clear how the two entities are related or if they are the same entity.
Claim 3 recites “determining an angle” and further “accessing the angle data”.  It is not clear how “the angle data” is related to the determined angle or if it is the same entity.
Claims 2-7 are further rejected for depending on claim 1 and containing the same deficiencies.
Claim 11 recites “received signal quality factors” and claim 8 recites “the received signal quality factors”.  It is not clear how “received signal quality factors” is related to “the received signal quality factors” or if it is the same entity.
Claim 17 recites “the weighting factor” and “the type of wireless protocol”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the weighted multiangulation or multilateration".  There is insufficient antecedent basis for this limitation in the claim.
Examiner further notes based on the context and language of claims that appears that at least claims 17-18 are intended to be dependent on independent claim 16 instead of independent claim 8 and assumes so for further examination purposes.  Examiner suggests applicant correct the dependency accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190230475 A1 Edge; Stephen William et al in view of KR 20120033405 A Lee Hye Min et al.
Regarding Independent Claim 1, 
Edge discloses A computer implemented method of executing a diverse wireless location determination system to locate an endpoint information handling system (See Edge Figs. 1-5, [0049], [0059] [0043]-[0046], [0102], [0100], [0039], [0052], [0005]), comprising:
receiving an instruction to determine a location of an endpoint information handling system having one or more network interface device modules supporting a plurality of wireless network protocols (See Edge Fig. 1, Fig. 2 [0049]  [0059] “..Alternatively, LMF 120 may receive a location request for UE 105 directly from GMLC 125, where GMLC 125 may have received the location request from external client 130…”);
determining, via a processor executing code instructions of a central management system, that exchanged signals with at least three diverse wireless protocol access points with a known location (See Edge Fig. 1 [0039] , [0043]-[0046] access points 110-1 110-2 114 116 communicate with UE 105 and with Core network 140; [0073] “..such as location coordinates of a cell antenna (or cell antennas), ..” thus locations known; ECID and OTDOA techniques [0102], [0100])) obtain a signal quality  (See Edge Fig. 1 [0005] obtained measurements include Reference Signal Received Quality (RSRQ) and RSSI) , where at least two of the diverse wireless protocol access points operate under different wireless network protocols (See Edge Fig. 1 [0039] , [0043]-[0046] access points 110-1 110-2 114 116 operate with LTE WiFi 5G NR);
aggregate data including the detected time of flight (TOF) signal distance and signal quality values relating to signals exchanged between the endpoint information handling system and the at least three diverse wireless protocol access points (See Edge Fig. 2 230-240, [0005]  measurements collectec include round trip time RTT signal quality RSRQ among others; [0052]; Figs. 3-4 355 455);
received signal quality values for each of the exchanged signals with the at least three diverse wireless protocol access points (See Edge Fig. 1 [0005] obtained measurements include Reference Signal Received Quality (RSRQ) and RSSI);
and determining location of the endpoint information handling system relative to the at least three diverse wireless protocol access points via multiangulation or multilateration with the weighted aggregated data (See Edge Figs. 3-4 360 460 [0102] “..obtain a location using triangulation, multilateration, and/or other techniques, as applicable to the measurements received at stage 455..” ; See Also [0100] location obtained at UE).  
Edge does not explicitly disclose determining that exchanged signals with at least three diverse wireless protocol access points with a known location meet a signal quality threshold; and weighting the coordinate location distance values based on received signal quality values for each of the exchanged signals with the at least three diverse wireless protocol access points.
Lee teaches determining that exchanged signals with at least three diverse wireless protocol access points with a known location meet a signal quality threshold (See Lee Pg. 2 Par. 12 “..the error estimating apparatus 140 extracts a grid cell of a threshold value or more as a candidate cell based on the grid cell to which the weight value is applied. Here, the threshold is preferably received signal strength..”; Pg. 4 Par. 4); and
weighting the coordinate location distance values based on received signal quality values for each of the exchanged signals with the at least three diverse wireless protocol access points (See Lee Pg. 3 Par. 14 “..The weight selector 240 selects a weight value corresponding to a range corresponding to the received signal strength included in the radio wave environment information. The weight applier 250 applies a weight value to the candidate cell…”; Pg. 4 Par. 4; Pg. 4 Par. 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Edge to include the noted teachings of Lee, in order to build a more accurate database using a collection location of radio wave information (Lee Pg. 1 Par. 6).
Regarding independent claims 8 and 16, 
Examiner cites the rejection of claim 1 above where the combination of Edge in view of Lee also teaches all of the limitations of claims 8 and 16 where the rejection of claim 1 also addresses all of the limitations as recited in Claims 8 and 16.  Examiner notes that claims 8 and 16 are broader in scope than claim 1.  Claim 8 does not recite features related to weighting the signals and claim 16 does not recite features related to quality threshold as recited in claim 1.  

Regarding claims 3, 10 and 18, 
The combination teaches 
at least one network interface device module communicates via an array of antennas for at least one wireless protocol (See Edge Fig. 10, [0147] “..one or more wireless communication antenna(s) 1032..” Fig. 8, [0133] “..one or more wireless communication antenna(s) 832..”)
determining an angle between at least one diverse wireless protocol access point via wireless protocol implementing an antenna array at either the endpoint information handling system or the at least one diverse wireless access point (See Edge Fig. 10, [0147] “..one or more wireless communication antenna(s) 1032..” Fig. 8, [0133] “..one or more wireless communication antenna(s) 832..”) for angle of attack or angle of departure angle determination (See Edge [0118] the location measurements obtained by the UE include AOA and AOD) and - 51 -Attorney Docket No.: DC-118383-1C accessing the angle data to conduct multiangulation or multilateration (See Edge [0100] [0102] obtain a location using triangulation, multilateration, and/or other techniques, as applicable to the measurements obtained at stage 445 and 455).  

Regarding claims 4, 
The combination teaches transmitting the determined location of the endpoint information handling system to authorized applications to utilize the location for tracking the endpoint information handling system (See Edge [0002] [0041] The use of one or more of these RATs may allow the UE 105 to communicate with an external client 130 (e.g. via elements of SGCN 140 not shown in FIG. 1, or possibly via a Gateway Mobile Location Center (GMLC) 125) and/or allow the external client 130 to receive location information regarding the UE 105 (e.g., via the GMLC 125). z).  

Regarding claims 5, 
The combination teaches wherein the least three diverse wireless protocol access points include a 5G NR access point and a Wi-Fi access point (See Edge Fig. 1 [0039] , [0043]-[0046] access points 110-1 110-2 114 116 operate with LTE WiFi 5G NR).

Regarding claims 6, 
The combination teaches selecting the at least three diverse wireless protocol access points whose TOF signal distance data is used for multiangulation or multilateration of the location of the endpoint information handling system have a highest signal quality of exchanged signals from a plurality of available diverse wireless protocol access points within range of the endpoint information handling system (See Lee Pg. 3 Par. 2 “..If there are three or more candidate cells, the error estimating apparatus 140 selects only three lattice cells having the highest propagation strength among received signal strength information included in the propagation environment information, and center coordinates corresponding to each of the three lattice cells. A value obtained by performing triangulation with a value is recognized as position estimation information..”; See Edge Fig. 1 [0039] , [0043]-[0046] access points 110-1 110-2 114 116 operate with LTE WiFi 5G NR)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lee, in order to build a more accurate database using a collection location of radio wave information (Lee Pg. 1 Par. 6).

Regarding claims 7, 
The combination teaches wherein higher rated signal quality category received for exchanged signals have a greater weighting factor value applied to the coordinate location distance values for that exchanged signal data for TOF signal distance than a lower weighting factor applied for lower rated signal quality categories received for exchanged signals (See Lee Pg. 3 Par. 14; Pg. 4 Par. 4; Pg. 4 Par. 14 “..the weight value is matched to a predetermined value according to the received signal strength, the preset specific value may have a higher weight value as the received signal strength of the signal strength representative value is higher,..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lee, in order to build a more accurate database using a collection location of radio wave information (Lee Pg. 1 Par. 6).

Regarding claims 11, 
The combination teaches the received signal quality factors are a received signal strength indication (RSSI) for each of the exchanged signals with the plurality of diverse protocol access points (See Edge [0005] “..the location measurements obtained by the UE may comprise at least one of a Received Signal Strength Indication (RSSI)..”).

Regarding claim 12, 
The combination teaches diverse wireless location determination system central manager to transmit the determined location of the endpoint information handling system to authorized applications to utilize the location for tracking the endpoint information handling system (See Edge [0002] [0041] The use of one or more of these RATs may allow the UE 105 to communicate with an external client 130 (e.g. via elements of SGCN 140 not shown in FIG. 1, or possibly via a Gateway Mobile Location Center (GMLC) 125) and/or allow the external client 130 to receive location information regarding the UE 105 (e.g., via the GMLC 125). z).  

Regarding claims 13 and 19, 
The combination teaches the data of exchanged signals is received from network interface device modules including a 5G NR wireless network interface device module and a Wi-Fi wireless network interface device module available at the endpoint information handling system being wirelessly located (See Edge Fig. 1 [0039] , [0043]-[0046] access points 110-1 110-2 114 116 operate with LTE WiFi 5G NR [0133] The UE 105 may also include a wireless communication interface 830, which may comprise without limitation a modem, a network card, an infrared communication device, a wireless communication device, and/or a chipset (such as a Bluetooth® device, an IEEE 802.11 device, an IEEE 802.15.4 device, a WiFi device, a WiMax device, cellular communication facilities, etc.)).

Regarding claim 14, 
The combination teaches the diverse wireless location determination system central manager determines that at least three exchanged signals from the plural diverse wireless protocol access points meet the signal quality threshold and selects TOF distance measurements from those exchanged signals to conduct multiangulation or multilateration (See Lee Pg. 2 Par. 12 “..the error estimating apparatus 140 extracts a grid cell of a threshold value or more as a candidate cell based on the grid cell to which the weight value is applied. Here, the threshold is preferably received signal strength..”; Pg. 4 Par. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lee, in order to build a more accurate database using a collection location of radio wave information (Lee Pg. 1 Par. 6).

Regarding claim 15, 
The combination teaches wherein exchanged signals with the plural diverse wireless protocol access points meeting the signal quality threshold include at least one Wi-Fi access point and one gNodeB access point (See Edge Fig. 1 [0039] , [0043]-[0046] access points 110-1 110-2 114 116 operate with LTE WiFi 5G NR).  

Regarding claim 20, 
The combination teaches the diverse wireless location determination system determines that at least three exchanged signals from the same wireless protocol type meet the signal quality threshold and selects TOF distance measurements from those exchanged signals to conduct multiangulation or multilateration (See Lee Pg. 2 Par. 12 “..the error estimating apparatus 140 extracts a grid cell of a threshold value or more as a candidate cell based on the grid cell to which the weight value is applied. Here, the threshold is preferably received signal strength..”; Pg. 4 Par. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lee, in order to build a more accurate database using a collection location of radio wave information (Lee Pg. 1 Par. 6).

Allowable Subject Matter
Claims 2 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 9 and 17 recite subject matter equivalent of the following as recited in claim 9 “assign weighting factors to each of the detected TOF signal distances of the exchanged signals with the plural diverse wireless protocol access points meeting the signal quality threshold, where the weighting factors depend on detected signal quality category and type of wireless protocol for the exchanged signal”.
Where prior art teaches assigning weighting factors depending on detected signal quality category as cited in rejection however does not teach where the weighting factors depend on detected signal quality category and type of wireless protocol for the exchanged signal.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10856110 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table independent claims 1, 8, and 16 of the issued patent include all claim limitations of instant application in substantially similar language.  Dependent claims 2-7, 9-15 and 17-20 also not patentably distinct from the dependent claims 2-7, 9-15 and 17-20 for the same reasons as the issued patent claims contain the claim limitations of the instant application.
Instant Claims 17107577
Parent US 10856110 B1
1. A computer implemented method of executing a diverse wireless location determination system to locate an endpoint information handling system, comprising:
	receiving an instruction to determine a location of an endpoint information handling system having one or more network interface device modules supporting a plurality of wireless network protocols;







	determining, via a processor executing code instructions of a central management system, that exchanged signals with at least three diverse wireless protocol access points with a known location meet a signal quality threshold, where at least two of the diverse wireless protocol access points operate under different wireless network protocols;
	aggregate data including the detected time of flight (TOF) signal distance and signal quality values relating to signals exchanged between the endpoint information handling system and the at least three diverse wireless protocol access points;


	weighting the coordinate location distance values based on received signal quality values for each of the exchanged signals with the at least three diverse wireless protocol access points;
	and determining location of the endpoint information handling system relative to the at least three diverse wireless protocol access points via multiangulation or multilateration with the weighted aggregated data.
1. A computer implemented method of executing a diverse wireless location determination system to locate an endpoint information handling system, comprising:
	receiving an instruction to determine a location of an endpoint information handling system having a plurality of network interface device modules supporting a plurality of wireless network protocols;
	determining a time of flight (TOF) signal distance between the endpoint information handling system and a plurality of diverse wireless protocol access points and received signal strength indication (RSSI) values of signals exchanged with the plurality of diverse wireless protocol access points;
	determining, via a processor executing code instructions, that exchanged signals with at least three diverse wireless protocol access points meet a signal quality threshold, where at least two of the diverse wireless protocol access points operate under different wireless protocols;

	aggregate data including the detected time of flight (TOF) signal distance and signal RSSI values relating to signals exchanged between the endpoint information handling system and the plurality of diverse wireless protocol access points that are address-identified and have known locations;

	and determining location of the endpoint information handling system relative to the at least three diverse wireless protocol access points via multiangulation or multilateration with the exchanged signal data from plural wireless protocol types and weighting the coordinate location distance values based on received signal quality values for each of the exchanged signals with the at least three diverse wireless protocol access points.
8. An information handling system operating a diverse wireless location determination system central manager, comprising:
	a network interface receiving an instruction to determine a location of an endpoint information handling system having a plurality of network interface device modules supporting a plurality of wireless network protocols;
	a processor executing instructions of a diverse wireless signal aggregation system to aggregate data relating to signals exchanged between the endpoint information handling system and a plurality of diverse wireless protocol access points at - 52 -Attorney Docket No.: DC-118383-1C identified locations, 
where at least two of the diverse wireless protocol access points operate under different wireless network protocols;
	a processor executing instructions of the diverse wireless location determination system central manager to receive a detected time of flight (TOF) signal distance between the endpoint information handling system and each of the plurality of diverse wireless protocol access points including received signal quality values for the exchanged signals;
	









the processor determining that exchanged signals with at least three diverse wireless protocol access points meet a signal quality threshold;



	and the processor conducting multiangulation or multilateration utilizing the detected TOF signal distances of the exchanged signals with the plural diverse wireless protocol access points having identified locations to determine the location of the endpoint information handling system.
8. An information handling system operating a diverse wireless location determination system central manager, comprising:
	a network interface receiving an instruction to determine a location of an endpoint information handling system having a plurality of network interface device modules supporting a plurality of wireless network protocols;
	 - 51 -Attorney Docket No.: DC-118383 a processor executing instructions of a diverse wireless signal aggregation system to aggregate data relating to signals exchanged between the endpoint information handling system and a plurality of diverse wireless protocol access points at identified locations;
	


a processor executing instructions of the diverse wireless location determination system central manager to receive a diverse wireless aggregation report of signals exchanged between the endpoint information handling system and the plurality of diverse wireless protocol access points, where the diverse wireless aggregation report identifies an address and type of wireless protocol associated with each of each of the plurality of diverse wireless protocol access points, a detected time of flight (TOF) signal distance between the information handling system and each of the plurality of diverse wireless protocol access points, and received signal quality values for the exchanged signals with each of the plurality of diverse wireless protocol access points;
	the processor determining that exchanged signals with at least three diverse wireless protocol access points meet a signal quality threshold, where at least two of the diverse wireless protocol access points operate under different wireless protocols;
	the processor conducting weighted multiangulation or multilateration utilizing the detected TOF signal distances of the exchanged signals with the at least three diverse wireless protocol access points having identified locations to determine the location of the endpoint information handling system the weighting depending on the type of protocol;
	and a memory storing the determined location of the endpoint information handling system.
16. An information handling system operating a diverse wireless location determination system, comprising:
	- 54-Attorney Docket No.: DC-118383-1C a network interface receiving an instruction to determine a location of an endpoint information handling system having a plurality of network interface device modules supporting a plurality of wireless network protocols;
	a processor executing instructions of a diverse wireless signal aggregation system to aggregate data including detected time of flight (TOF) signal distance and signal quality values relating to signals exchanged between the endpoint information handling system and a plurality of diverse wireless protocol access points, where at least two of the diverse wireless protocol access points operate under different wireless protocols;\










	and the processor conducting weighted multiangulation or multilateration utilizing the detected TOF signal distance values of the exchanged signals with the plurality of diverse wireless protocol access points to determine the location of the endpoint information handling system, wherein a weighting factor applied to the detected TOF signals depends on the detected signal quality values for the exchanged signals.
16. An information handling system operating a diverse wireless location determination system, comprising:
	a network interface receiving an instruction to determine a location of an endpoint information handling system having a plurality of network interface device modules supporting a plurality of wireless network protocols;
	a processor executing instructions of a diverse wireless signal aggregation system to aggregate data including detected time of flight (TOF) signal distance and signal quality values relating to signals exchanged between the endpoint information handling system and a plurality of diverse wireless protocol access points;



	the processor executing instructions of the diverse wireless location determination system central manager to determine that exchanged signals with at least three diverse wireless protocol access points meet a signal quality threshold, where at least two of the diverse wireless protocol access points operate under different wireless protocols;
	and the processor conducting weighted multiangulation or multilateration utilizing the detected TOF signal distances of the exchanged signals with the at least three diverse wireless protocol access points having known locations to determine the location of the endpoint information handling system and storing the determined location of the endpoint information handling system, wherein a weighting factor applied to each of the at least three detected TOF signals depends on the detected signal quality category and type of wireless protocol for the exchanged signal.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647